158 N.J. Super. 14 (1978)
385 A.2d 311
JOHN R. CAMPBELL, PLAINTIFF-APPELLANT,
v.
ATLANTIC COUNTY BOARD OF FREEHOLDERS, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued March 7, 1978.
Decided March 20, 1978.
*15 Before Judges LORA, SEIDMAN and MILMED.
Mr. James A. Woller argued the cause for appellant (Messrs. McCarter & English, attorneys; Mr. Steven B. Hoskins, of counsel; Mr. Gerald C. Harvey on the brief).
Mr. John P. Morris argued the cause for respondent (Messrs. Horuvitz, Perlow & Ritter, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Francis in his written opinion, reported at 145 N.J. Super. 316 (Law Div. 1976). It is to be noted that plaintiff still has available to him, at his option, a full evidentiary hearing before the trial court "to establish the circumstances of his removal from the public service and their relevance to the application of N.J.A.C. 4:1-8.14," for which purpose the trial court retained jurisdiction. 145 N.J. Super. at 330.
Defendant argues for the first time on appeal that under Federal regulations, as director of the Emergency Employment Administration of Atlantic County, he was "not subject to separation or suspension except for cause," citing "45 C.F.R. § 70.13, as required by 29 C.F.R. § 98.14." Although we are not persuaded that these regulations are applicable to the position held by plaintiff, we decline to consider the issue, since it was not presented to the trial court when an opportunity for such a presentation was available. Nieder v. Royal Indemnity Ins. Co., 62 N.J. 229, 234 (1973).
Affirmed.